DETAILED ACTION
This office action is in response to an Amendment/Request for Reconsideration-After Non-Final Rejection filed 05/23/2022for application 16/585,110.
Claims 1, 8, and 15 have been amended.  No claims have been added.  No claims have been cancelled.  Thus, claims 1-20 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3,5-10,and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Choudhary (Chaudhary et al., US 7,685,385).

Regarding claim 1, Choudhary teaches A computer-implemented method (Choudhary [Abstract] discloses that the solution consists of  methods and systems.   
comprising: synchronously replicating, (Choudhary Fig. 2and supporting paras column 4, lines 1-5 and 54-58  describe the use of replicator modules to  maintain a replicate (a consistent copy of information stored on primary volume 170(1) on secondary volume 170(2)), which is further described in column 7, line 61 through column 9, line2.   Choudhary, column 8, lines 21-23 discloses copies from the primary site 100(1) to the replicator log 180 on Bunker site 103 may be performed synchronously.)
using metro mirroring, (Consistent with paragraph [0026] of the instant application, a metro mirror synchronous replication may be a synchronous replication between a primary site and bunker site that is within tolerable signal latency impact (roughly a maximum distance of 100 fiber Kilometers), or approximately 63 miles.   Choudhary, column 8, lines 34-45 discloses the primary site and bunker site may be connected via high-speed link and may be less than 10 miles, thus is an example of metro mirroring.)
commit records of changed workload data of a workload, by one or more processors, from an active site to a bunker site upon a workload data commit being initiated, (Examiner notes that consistent with paragraph [0039] of the instant application, a committed record is a data record that is replicated on the recovery site.   Chaudhary column 8, lines 45-50, and column 8, line 67 through column 9, line 4 discloses that the data may be synchronously copied to bunker site and then asynchronously copied to the secondary (i.e. recovery) site.  Thus the synchronous copy is performed (i.e. synchronously replicating) upon a commit (copy) being initiated, and the synchronously replicating process of sending records to the bunk site is triggered upon a workload data commit (copy to the bunker site) being initiated.)
the synchronously replicating commit records completing prior to the workload data commit completing, (Chaudhary column 8, lines 45-50, and column 8, line 67 through column 9, line 4 where data synchronously copied to the bunker site is an example of a replicating commit record completing at the bunker site, prior to the full workload data commit completing at the secondary (i.e. recovery) site and then following the synchronous copy, asynchronously coping the record to the secondary (i.e. recovery) site to complete the workload data commit. )
the active site geographically separated from the bunker site; (Choudhary, column 8, lines 34-45 discloses the primary site and bunker site may be connected via high-speed link and may be a few miles (less than 10 miles.) from the primary site (i.e. active).  Thus the bunker site may be geographically separated  2-9 miles separate from the primary site (i.e. active site).)
and asynchronously replicating, using asynchronous global mirroring, committed transactions on the changed workload data, by one or more other processors, from the bunker site to a recovery site that is geographically separated from the active site and the bunker site, (Chaudhary column 8, lines 45-50, and column 8, line 67 through column 9, line 4 where data synchronously copied to the bunker site is an example of a replicating commit record completing at the bunker site, prior to the full workload data commit completing at the secondary (i.e. recovery) site and then asynchronously copied to the secondary (i.e. recovery) site. Consistent with paragraphs [0026] and [0033] of the instant application, a metro mirror synchronous replication may be a synchronous replication between a primary site and bunker site that is within tolerable signal latency impact (roughly a maximum distance of 100 fiber Kilometers), or approximately 63 miles and a global mirror may be an asynchronous copy to a recover site that is greater than 100 fiber Kilometers in distance.   Chaudhary  column 8, lines 35-45 discloses the bunker site and the secondary /recover site may be several hundred or more miles away from the primary.   Since the bunker is within 10 miles of the primary, the bunker and secondary/recovery site must be several hundred less 10 miles apart.)
the asynchronously replicating based at least in part on the commit records of changed workload data, (Chaudhary, column 5, line 60 through column 6, line 10 discloses the copying/replication is performed based on writes to the primary volume 170(1) whose entries are examples of changed workload data.)
thereby providing zero data loss in the event of an unplanned outage at the active site, (Consistent with paragraphs [0033]-[0034] of the instant application, a solution provides zero data loss (ZLD) in the event of an unplanned workload outage in site when the bunker site survives the outage having received the logs from the primary site synchronously, and sends the logs to the secondary/recovery site asynchronously (a process known as asymmetric ZDL.  Chaudhary column 8, lines 45-50, and column 8, line 67 through column 9, line 4 discloses that the data may be synchronously copied to bunker site and then asynchronously copied to the secondary (i.e. recovery) site.  Chaudhary, Fig. 3, and supporting paras column 10, line 11 through column 1, line27 disclose that the role of working volume can be transferred in response to a failure of the first volume (or another component of the first site) and details the process, including copying all of the replicator Log data 180 from the Bunker Site 100(3) to Secondary Site 100(2) Secondary Volume 170(2).)
wherein the active site and the recovery site both execute instances of the workload in an active-active workload configuration, the workload includes a set of applications that access a database, and the bunker site does not execute an instance of the workload.  (Chaudhary, column 8, line 49 through column 9, lines 7 discloses the bunker site may maintain partial copy of the just the changed data and is used as an intermediate hope for replication to a secondary site 100(2), thus cannot be used as failover site and does not execute an instance of the workload. Chaudhary, column 4, lines 17-20 and Chaudhary column 6, lines 21-32 discloses application 120 can execute on the primary site (104(1) and the secondary system 104(2).  Chaudhary column 4, lines 34-40 discloses the application may be a database application such as an  Oracle Parallel Server(TM) or Oracle RAC (TM), )

Regarding claim 2, Chaudhary teaches all of the limitations of claim 1 above.  Chaudhary further teaches wherein the changed workload data is replicated with transactional consistency.  (Chaudhary column 4, lines 54-58 discloses a consistent copy may be maintained.  Chaudhary, column 4, line 10 discloses the production system may support databases.  Chaudhary, column 6, lines 32-44 discloses that snapshots may be taken to support consistencies, where a snapshot is an example of a transactional consistency.)

Regarding claim 3,  Chaudhary teaches all of the limitations of claim 1 above.  Chaudhary further teaches wherein asynchronously replicating the changed workload data further comprises a capture engine communicating with an apply engine to replay database transactions (Chaudhary column 4, lines 34-42 discloses that Application 120 may be an example of a distributed database application, such as available from Oracle Corporation.)
using a database interface to apply the replicated changed workload data to a recovery database at the recovery site.  (Chaudhary Fig. 2 and supporting paras column 7, line 60 through column 10, line 10 where the Replicator Modules 160 (2) on the Secondary Site applies the replicated changed workload data to the Secondary Volume 170(2).  See also Chaudhary column 4, lines 34 through 60 that discloses the virtualization module 140 (2) presents applications such as databases access to the logical volumes managed by the virtualization component so they may be access in the same way that the applications would view and access physical storage devices.)

Regarding claim 5,  Chaudhary teaches all of the limitations of claim 1 above.  Chaudhary further teaches wherein committed changed workload data is replicated from the active site to the recovery site.  (Chaudhary column 8, lines 45-50, and column 8, line 67 through column 9, line 4 discloses that the data may be synchronously copied to bunker site and then asynchronously copied to the secondary (i.e. recovery) site. )

Regarding claim 6, Chaudhary teaches all of the limitations of claim 1 above.  Chaudhary further teaches wherein the bunker site is located within tolerable signal latency impact from the active site.  (Consistent with paragraph [0026] of the instant application, a metro mirror synchronous replication may be a synchronous replication between a primary site and bunker site that is within tolerable signal latency impact (roughly a maximum distance of 100 fiber Kilometers), or approximately 63 miles.  Chaudhary  column 8, lines 35-45 discloses primary site and the bunker site may be within 10 miles.)

Regarding claim 7, Chaudhary teaches all of the limitations of claim 1 above.  Chaudhary further teaches wherein the recovery site is located beyond tolerable signal latency impact from the active site.  (Chaudhary  column 8, lines 35-45 discloses the bunker site and the secondary /recover site may be several hundred or more miles away from the primary. )

Regarding claim 8, Chaudhary teaches A system comprising: a memory having computer readable instructions; (Chaudhary, column 1, lines 64-67, discloses computer readable instructions stored on memory 504.) 
and a plurality of processors for executing the computer readable instructions, the computer readable instructions controlling the plurality of processors to perform operations comprising: (Chaudhary, column 12, lines 1-4 discloses that each production system contains a processor for executing the Replicator Module, thus there are a plurality of processors for controlling the operations.)
The remainder of claim 8 recites limitations described in claim 1 above and thus are rejected on the teachings and rationale as described in claim 1 above.
 
Regarding claim 9, Chaudhary teaches all of the limitations of claim 8 above.  
The remainder of claim 9 recites limitations described in claim 2 above and thus are rejected on the teachings and rationale as described in claim 2 above.

Regarding claim 10, Chaudhary teaches all of the limitations of claim 8 above.  
The remainder of claim 10 recites limitations described in claim 3 above and thus are rejected on the teachings and rationale as described in claim 3 above.
Regarding claim 12, Chaudhary teaches all of the limitations of claim 8 above.  
The remainder of claim 12 recites limitations described in claim 5 above and thus are rejected on the teachings and rationale as described in claim 5 above.

Regarding claim 13, Chaudhary teaches all of the limitations of claim 8 above.  
The remainder of claim 13 recites limitations described in claim 6 above and thus are rejected on the teachings and rationale as described in claim 6 above.

Regarding claim 14, Chaudhary teaches all of the limitations of claim 8 above.  
The remainder of claim 14 recites limitations described in claim 7 above and thus are rejected on the teachings and rationale as described in claim 7 above.

Regarding claim 15, A computer program product comprising a computer readable storage medium having program instructions embodied therewith, (Chaudhary column 11, lines 27-30 and 63-67 discloses a computing device containing program instructions stored on computer readable media) the program instructions executable by a plurality of processors to cause the processors to perform operations comprising:  (Chaudhary, column 12, lines 1-4 discloses that each production system contains a processor for executing the Replicator Module, thus there are a plurality of processors for controlling the operations.)
The remainder of claim 14 recites limitations described in claim 7 above and thus are rejected on the teachings and rationale as described in claim 7 above.

Regarding claim 16, Chaudhary teaches all of the limitations of claim 15 above.  
The remainder of claim 16 recites limitations described in claim 2 above and thus are rejected on the teachings and rationale as described in claim 2 above.

Regarding claim 17, Chaudhary teaches all of the limitations of claim 15 above.  
The remainder of claim 17 recites limitations described in claim 3 above and thus are rejected on the teachings and rationale as described in claim 3 above.

Regarding claim 18, Chaudhary teaches all of the limitations of claim 15 above.  
The remainder of claim 18 recites limitations described in claim 5 above and thus are rejected on the teachings and rationale as described in claim 5 above.

Regarding claim 19, Chaudhary teaches all of the limitations of claim 15 above.  
The remainder of claim 19 recites limitations described in claim 6 above and thus are rejected on the teachings and rationale as described in claim 6 above.

Regarding claim 20, Chaudhary teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations described in claim 7 above and thus are rejected on the teachings and rationale as described in claim 7 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary as described in claims 3 and 10 above and further in view of and further in view of Oracle MaxRep (An Oracle Data Sheet for the Oracle MaxRep for SAN product available online at http://www.audentia-gestion.fr/oracle/maxrep-r3-ds-2301400.pdf and attached to this office action)

Regarding claim 4,  Chaudhary teaches all of the limitations of claim 3 above.   Chaudhary column 4, lines 34- 43 teaches that the Application 120 may be a database supported by the Oracle Corporation and Chaudhary column 3, lines 34-35 discloses that the data may be connected over Storage Area Network (SAN).   
However, Chaudhary does not explicitly disclose that the database is a structured query language.
Oracle MaxRep further teaches wherein the database interface is a structured query language.  (Oracle MaxRep page 2, lines 13-14 discloses ‘Multi-hop configurations support a synchronous hop to a “hot-standby” disaster recovery site while also supporting a second asynchronous hop to a remote “bunker” site. ’   Oracle MaxRep page 2, line 20 discloses that this includes support for Microsoft SQL, which is an example of a structured query language.)
Chaudhary and Oracle MaxRep are in a similar field of endeavor as both relate to safeguarding databases held on primary and recovery sites supported on Storage Area Networks.  Thus it would have been obvious to a person of ordinary skill in the art to (Oracle MaxRep page 1 lines 2-18) protect against environmental disasters that may disable a data center for an indeterminate time by providing a full-functioned replication solution that provides (Oracle MaxRep pag2 lines 1-7) Synchronous replication for maximum protection and very short recovery time objectives yet still provides replication for long distances over public and/or private wide area networks.


Regarding claim 11, Chaudhary teaches all of the limitations of claim 10 above.  
The remainder of claim 11 recites limitations described in claim 4 above and thus are rejected on the teachings and rationale as described in claim 4 above.


Response to Remarks
Examiner thanks applicant for the claim updates and remarks in their response of 05/23/2022.  They have been fully considered but the arguments are not persuasive in light of the rejection provided above and remarks detailed below.  The newly amended limitations are addressed by the added citations to prior cited Chaudhary.   Chaudhary, column 4, lines 17-20 and Chaudhary column 6, lines 21-32 discloses application 120 can execute on the primary site (104(1) and the secondary system 104(2).  Chaudhary column 4, lines 34-40 discloses the application may be a database application such as an  Oracle Parallel Server(TM) or Oracle RAC (TM), )

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is McGee et al., US 2013/0282666 A1.  McGee [0003]-[0005] discloses an active-active transaction protocol. McGee Fig. 7A and para [0057] shows synchronous communication from a primary/active database site to a repeater/bunker and asynchronous communication between the bunker and secondary/recovery site. McGee [0031] discloses the communication consists of redo records needed to failover committed transactions from the primary to the secondary site. McGee [0032]-[0033] and [0061] and discloses the location of the repeater should be close to the primary to minimize network latency but still far enough away to avoid having the repeater and the primary subject in the same single point of failure. McGee [0032]-[0033] discloses the secondary site may be distant from the standby site.  McGee [0057] discloses acknowledgment is sent when the repeater successfully receives the redo records, but does not need to wait for acknowledgment by the standby database. McGee [0056] discloses the result is zero data loss protection)McGee Fig. 2 and para [0051] and [0055] discloses that the database is only at the primary site 126A and the Standby site 126b and the Repeater (i.e. bunker site) contains only the redo log for transport and does not contain and therefore does not execute a database. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138